IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE                              )
                                               )     ID No. 2002011676
         v.                                    )
JAMES SCHAEFFER-PATTON                         )
         Defendant.                            )


                        MEMORANDUM OPINION AND ORDER
David Skoranski, Esq., Deputy Attorney General for Delaware Department of
Justice.
Eugene J. Maurer, Jr., Attorney for Defendant.


                I.      FACTUAL AND PROCEDURAL BACKGROUND
         On March 2, 2020, the State of Delaware (“the State”), by indictment,
charged Defendant James Schaeffer-Patton (“Defendant”) with two counts of
Abuse of a Corpse, pursuant to Delaware Criminal Code Section 1332.1 The State
alleges that on January 31, 2018, and July 5, 2019, Defendant abused corpses while
acting in the scope of his employment as a Forensic Investigator with the Delaware
Division of Forensic Science.

          On January 31, 2018, Defendant was called to the scene of a suicide by
hanging. Police officers reported that Defendant dragged the decedent through the
home by the hanging device wrapped around the neck.2 Separately, on July 5,
2019, Defendant was called to the scene of a drug overdose death. Police officers
reported that Defendant put the decedent into a body bag and dragged the bag


1
    11 Del. C. §1332.
2
    D.I. 29.
down three flights of stairs. The officers claimed that on the way down, Defendant
caused the decedent’s head to hit each stair. Police officers at both incidents
reported the conduct to their supervisors.3

       On October 20, 2021, Defendant filed a Motion to Dismiss Indictment,
alleging that the language of Section 1332 of the Delaware Criminal Code should
be found void under the void for vagueness doctrine.4 On February 1, 2022, the
Court heard oral arguments from both parties on whether the statute is void.

                            II.     STANDARD OF REVIEW
       A statute is void for vagueness if it fails to give a person of ordinary
intelligence fair notice that his contemplated behavior is forbidden or if it
encourages arbitrary or erratic enforcement.5 The penal statute must define the
criminal offense with sufficient definiteness that ordinary people can understand
what conduct is prohibited.6

       The Delaware Supreme Court has outlined the test to be applied when a
challenge for vagueness is brought:

              “[T]he terms of a penal statute creating a new offense
              must be sufficiently explicit to inform those who are
              subject to it what conduct on their part will render them
              liable to its penalties . . .; and a statute which either
              forbids or requires the doing of an act in terms so vague
              that men of common intelligence must necessarily guess


3
  Id.
4
  Grace v. State, 658 A.2d 1011, 1015 (Del. 1995) (quoting Kolender v. Lawson, 461 U.S. 352,
357 (1983) (internal citations omitted)).
5
  Taylor v. State, 76 A.3d 791, 797 (Del. 2013) (quoting Hoover v. State, 958 A.2d 816, 820
(Del.2008)).
6
  Grace v. State, 658 A.2d 1011, 1015 (Del. 1995) (citations omitted).
                                              2
              at its meaning and differ as to its application violates the
              first essential of due process of law.”7

        In challenges of vagueness, when First Amendment issues are not
implicated, “the litigant must demonstrate that the statute under attack is vague as
applied to his own conduct, regardless of its potentially vague application to
others.”8

                                       III.   ANALYSIS
        Defendant moves to dismiss the indictment for Abuse of a Corpse, claiming
that the statutory language is vague and offends due process.

        Section 1332 of the Delaware Code defines Abuse of a Corpse: “A person is
guilty of abusing a corpse when, except as authorized by law, the person treats a
corpse in a way that a reasonable person knows would outrage ordinary family
sensibilities.”9

        A. Ordinary Family Sensibilities

        Defendant first argues that the phrase “ordinary family sensibilities” is
“extremely vague.”10 Defendant asserts that the word “ordinary” is subjective and
is based on an individual’s personal beliefs, and that “[t]he composition . . . of an
ordinary family and their views on the proper treatment of the deceased varies
widely.”11 Defendant notes that different cultures dispose of bodies in different
ways.


7
  State v Baker, 720 A.2d 1139, 1148 (Del. 1998) (quoting State v. J.K., 383 A.2d 283, 291 (Del.
1977)).
8
  State v. Sailer, 684 A.2d 1247, 1249 (Del. Super. 1995) (quoting In re Hanks, 553 A.2d 1171,
1176 (Del. 1989))(emphasis added).
9
  11 Del. C. §1332.
10
   Defendant’s Motion, ¶ 6.
11
   Id.
                                               3
       While the Court has not found any Delaware specific case law that addresses
this issue, other jurisdictions with similar statutory language have faced challenges
under the vagueness doctrine. In Pennsylvania, the abuse of a corpse statute, which
also includes the phrase “ordinary family sensibilities”, was challenged and upheld
in Commonwealth v. Browne.12 In that case, the defendant claimed that the statute
was excessively vague and violated his due process rights. Judge Cavanaugh,
writing the opinion, made careful analysis of the legislature’s intent and previous
Pennsylvania courts’ review of the statute.13 He cited Commonwealth v. Keller, in
which the court explained that it is a crime to deprive a decedent of a proper burial,
by disgracefully exposing or disposing of the body “irrespective of their religious
aspects of burial and life hereafter, be it Christian, Jew, or Agnostic.”14 The
Browne court noted that the state legislature could have been more precise in its
statutory language, but ultimately held that it was not constitutionally obligated to
do so. Cavanaugh wrote that a “man of ordinary intelligence in this society knows
what ordinary family sensibilities are toward the disposition of dead bodies and
that the legislature need not have enumerated these sensibilities in any detail.”15 He
stated that the enforcement of the statute would not give rise to arbitrary and erratic
arrests.16

       In Ohio, the abuse of corpse statute, which included the phrase “reasonable
community sensibilities”, was challenged in State v. Glover.17 The State of Ohio
appealed after a trial court found the statute unconstitutionally vague and dismissed
the indictment. The Court of Appeals reversed and remanded, holding that, “[a]


12
   Commonwealth v. Browne, 74 2d 724, 732-33 (Pa. Com. Pl. 1976).
13
   Id. at 727-28.
14
   Id. at 730 (citing Com. v. Keller, 35 2d 615, 628 (Quar. Sess. 1964)).
15
   Id. at 732.
16
   Id.
17
   State v. Glover, 479 N.E.2d 901, 904 (Ohio App. 1984).
                                                 4
criminal statute is not void for vagueness simply because it requires a person to
conform to an imprecise but comprehensible normative standard. A statute is
vague because it specifies no standard of conduct at all.”18 The court held that the
language used in the statute is commonly understood by people of common
intelligence.19 It also recognized that other courts had previously approved the use
of a contemporary community standard such as this one.20

       These cases demonstrate that the type of language used in Section 1332 has
withstood void for vagueness scrutiny across jurisdictional lines. Hence, it appears
that people of common intelligence can discern what “ordinary family
sensibilities” means in the context of this statute without guessing at its meaning
and differing as to its application.

       B. Mens Rea

       Defendant next argues that the statute fails to include the proper mens rea
and that the language does not afford a defendant any relief from its indeterminacy.
Defendant references the Model Penal Code (“MPC”): “[e]xcept as authorized by
law, a person who treated a corpse in a way that he knows would outrage ordinary
family sensibilities commits a misdemeanor.”21 Defendant claims that the
Delaware statute differs from the MPC by rendering the person’s state of mind
irrelevant, and instead elects for an objective reasonable person standard.

       The State argues that the statute does not render the state of mind irrelevant,
but rather categorizes it as a factor among many that the jury may consider “in
determining whether a reasonable person would know the acts to be outrageous.”22

18
   Id.
19
   Id.
20
   Id. See also, Dougan v. State, 912 S.W.2d 400 (Ark. 1995); Ark. Code Ann. § 5-60-101.
21
   MPC §250.10, Comment 2 (1980) (emphasis added).
22
   State’s Opp. Br. ¶ 7.
                                              5
The Commentary to Section 1332 states that the Prosecutor must prove that “a
reasonable man would have known that ordinary family sensibilities would be
outraged.”23 Thus, knowledge is still a factor for a jury to consider, but through the
lens of a reasonable person. Indeed, this language corresponds to the Commentary
for the Model Penal Code, which states, “[o]f course, the actor’s idiosyncratic view
of what is outrageous does not matter. The standard is objective; it does not vary
either to exculpate on the basis of the actor’s unusual callousness or to condemn
for outraging an excessively delicate relative of the deceased.”24

       The State also notes that it is not uncommon for Delaware criminal statutes
to include an objective reasonable person standard. For example, the manslaughter
statute, 11 Del. C. § 632, reads “[w]ith intent to cause serious physical injury to
another person the person causes the death of such person, employing means which
would to a reasonable person in the defendant's situation, knowing the facts
known to the defendant, seem likely to cause death.”25 Additionally, the
justification for use of force statute, 11 Del. C. § 464, requires a reasonable belief
that the use of force is necessary.26

       C. The Role of the Forensic Investigator

       At the hearing on the Motion, Defendant argued that a forensic investigator
has jurisdiction at the scene of a death and should either be afforded discretion to
treat the decedent, or alternatively, be granted an exception under the statute, akin
to a medical professional performing an autopsy. Further, Defendant argues that
his conduct was dictated by circumstances beyond his control. Specifically, in one


23
   D.I. 31.
24
   MPC §250.10, Comment 2 (1980).
25
   11 Del. C. § 632 (emphasis added).
26
   11 Del. C. § 464.
                                           6
of the indicted charges, Defendant asserts that he was unable to follow standard
procedure, because the body was located at the end of a narrow hallway. Defendant
argues that these circumstances highlight the vagueness of the statute, and that
there is no common understanding to guide him when dealing with corpses on a
regular basis. Instead, he argues, forensic investigators must use guesswork in
determining where the line is drawn in doing their jobs. Defendant asserts that the
typical conduct in view with this type of criminal statute is behavior such as
mutilation or sexual acts with a corpse, rather than his actions which were
conducted in a professional setting.

      In response, the State contends that a legislature is not expected to
encapsulate all human conduct, including that of a forensic investigator. The State
suggests that the Court must focus on the established test for vagueness of whether
the statute is so vague that men of common intelligence must necessarily guess at
its meaning and differ as to its application, rather than scrutinize the circumstances
of Defendant’s profession.

      D. Analysis

      After considering the forementioned factors and arguments, the Court finds
that the Delaware statute is not void for vagueness.

      The statutory language specifies a comprehensible normative standard of
conduct rather than no standard of conduct at all. Hence, an offender is not
unreasonably left to guess at whether his actions would run afoul of the
proscriptions in the statute. A jury would be tasked with determining whether these
forms of conduct – dragging a body by a hanging device and dragging a body
down flights of stairs while the head hits each stair – would outrage ordinary
family sensibilities as judged under an objective standard rather than Defendant’s


                                          7
own idiosyncratic views on handling a corpse. This is the case no matter one’s
subjective interpretation of the word “ordinary”. This alleged conduct could
theoretically outrage family sensibilities, no matter the varied composition of
families or their different views of the proper treatment of the dead. In contrast,
applying the reasonable person standard, a jury could theoretically find that the
alleged action of Defendant constitutes nothing more than negligence in handling
of a corpse, hence, exonerating Defendant of criminal culpability. Indeed, both the
Model Penal Code and Delaware statute account for reasonable person standards
while handicapping for the idiosyncrasies of an extremely callous defendant or a
particularly overly sensitive relative of the deceased.

      Further, it is for the jury and not the Court to determine whether Defendant
is in fact guilty of this crime. The only question for the Court is if the statutory
language – whether a reasonable person would know that this alleged conduct
offends ordinary family sensibilities – is void for vagueness. In other words, does it
leave men of common intelligence to guess at its meaning and thus, differ as to its
application? Here, it does not. The Court acknowledges the peculiarities of this
case. The challenges and intricacies surrounding a forensic investigator’s job, such
as efficiency and speed in removing a body, differ from those of a layman. Such
circumstances may support a valid defense. However, they do not render the
statute itself void. The statute makes no exception for forensic investigators or their
transporting of bodies, and the Court will not create one here. As with all criminal
statutes, it is within the State’s discretion to properly determine when to bring
charges under this statute. The ultimate discretion of guilt or innocence will fall to
the jury, and the conduct prohibited in the statute here is sufficiently articulated to
make such a determination.



                                            8
                                 IV.    CONCLUSION
      For the foregoing reasons, Section 1332 of the Delaware Code passes the
vagueness test. It is sufficiently explicit to inform those who are subject to it what
conduct will render them liable to its p
Dismiss Indictment is DENIED.

      IT IS SO ORDERED, this 19t




                                           9